***********
Based upon information contained in I.C. File LH-0329 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Randy Neal Jones, was a Lieutenant with the Cool Springs Volunteer Fire Department at the time of his death on 28 July 2003.
2. Decedent's death occurred in the course and scope of his employment when he lost control of his vehicle while responding to a reported residential structural fire. Decedent's vehicle flipped several times and he was ejected from the vehicle. Decedent was transported to Wake Forest Medical Center in Winston-Salem where he was pronounced dead on arrival from acute intracranial injury.
3. At the time of his death, decedent was not married and had no children. He resided with his mother who was not dependent upon decedent for her support.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an eligible employee of the Cool Springs Volunteer Fire Department as defined in N.C. Gen. Stat. § 143-166.2(d), at the time of his death on 28 July 2003.
2. Decedent's death was the direct result of injuries incurred while performing his official duties, as defined by N.C. Gen. Stat. §143-166.2.
3. Decedent is not survived by a spouse, dependent children or dependent parents; therefore the award of death benefits is properly paid to decedent's estate pursuant to N.C. Gen. Stat. § 143-166.3.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to the estate of Randy Neal Jones. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 etseq.
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the ___ day of October, 2003.
                                  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER